962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jimmie WASHINGTON, Plaintiff-Appellant,v.UNITED STATES GOVERNMENT; George Bush, Executive U.S.President; United States House of Representatives,Legislative, U.S. Supreme Court, Judicial; U.S.Court ofAppeals, Fourth Circuit; U.S. District Court, Charleston,South Carolina;  Federal Emergency Management Agency ;United States Small Business Administration; United StatesOffice of Personnel Management; Citibank of New York; SouthCarolina Electric & Gas Company.DN92-1380.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 21, 1992

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Falcon B. Hawkins, Chief District Judge.  (MISC-91-31-2-1, MISC-92-7-2-1)
Jimmie Washington, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Jimmie Washington appeals from the district court's orders dismissing his civil actions.  Our review of the record and the district court's opinions accepting the recommendations of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Washington v. United States Gov't, Nos.  MISC-91-31-2-1 (D.S.C. Feb. 10, 1992);  Washington v. Federal Emergency Management Agency, No. MISC92-7-2-1 (D.S.C. Feb. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED